Citation Nr: 0112629	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-11 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of 
bilateral hip replacements.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The veteran had active service from October 1958 to October 
1960 and from October 1961 to August 1962.

This appeal arises from a November 1999 rating decision of 
the Buffalo, New York, Regional Office (RO) which denied 
entitlement to service connection for a back disability and 
residuals of bilateral hip replacements.


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into the Department of Veterans 
Affairs (VA) adjudication process.  In effect, this new 
legislation eliminates the requirement that a claimant must 
present a well-grounded claim before the duty to assist is 
invoked.  According to the aforementioned rating decision, 
and the May 2000 statement of the case (SOC), the RO found 
the claims for service connection not well-grounded under the 
provisions of the then extant 38 U.S.C.A. § 5107.  As the new 
procedures could not have been followed by the RO during the 
pendency of this appeal, and as these procedures are more 
favorable to the appellant than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

Under section 3 of the Veterans Claims Assistance Act of 
2000, (to be codified at 38 U.S.C. § 5103A), the RO must 
obtain all pertinent evidence regarding the veteran's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  38 U.S.C. §  5103A(d).

The veteran has alleged that he currently has a back 
disability and bilateral hip replacements as a result of an 
injury while in active service in April 1962.  His service 
medical records do indicate that he injured his back in April 
1962 while playing sports.  It is noted by the Board, 
however, that the veteran has yet to receive a VA 
compensation examination in order to elicit a medical opinion 
on the relationship, if any, between his current back and 
bilateral hip disabilities and his military experiences.  On 
remand, such an examination should be provided.

A review of the claims file reveals a letter from Terence M. 
Lenhardt, M.D., dated in March 1999 and addressed to the 
veteran's employer of that time.  This letter indicated that 
the veteran was physically unable to complete the tasks 
required by his current employment.  On his initial claim for 
service connection received in May 1999, the veteran reported 
that he had worked for this employer for the prior 12 months.  
No other work history was noted.  It appears based on this 
evidence that the veteran may have quit his employment on the 
basis of his physical disabilities.  It is unclear whether 
these disabilities resulted in awards of Social Security 
Administration (SSA), Workers' Compensation, or private 
retirement benefits.  On remand, the RO should request that 
the veteran clarify whether he is currently working or if he 
is in receipt of SSA or Workers' Compensation benefits.  If 
he is in receipt of disability benefits, then the decision 
awarding these benefits and the medical evidence reviewed by 
this decision-maker should be obtained.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1991) (VA is required to obtain 
pertinent medical evidence in the possession of the SSA).  
Finally, it does not appear that the RO has attempted to 
obtain the private treatment records in the possession of Dr. 
Lenhardt.  As these records are pertinent to the veteran's 
current claim, these must be requested.

The Board takes this opportunity to inform the veteran and 
his representative that a competent medical nexus opinion is 
required to substantiate his claim that any current back 
disability and bilateral hip replacement are related to his 
military service.  Without such medical evidence, his claim 
will likely be denied.  The Board further notes that it is 
the veteran's responsibility to present and support a claim 
for benefits, to include providing information on pertinent 
medical records and reporting for a requested VA examination.  
38 U.S.C. § 5107(a).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran, 
and request that he identify any 
healthcare provider that treated him for 
back and/or bilateral hip disabilities 
since service.  Based on his response, 
the RO should attempt to procure copies 
of all treatment records which have not 
previously been obtained from identified 
treatment sources.  The RO should 
specifically request a signed release 
form in order to obtain the veteran's 
treatment records in the possession of 
Terence M. Lenhardt, M.D., Arnot Ogden 
Medical Center, 600 Roe Avenue, Elmira, 
New York 14905.  All attempts to secure 
this evidence must be documented in the 
claims folder by the RO.  Efforts to 
secure records in the possession of the 
U. S. Government must continue until the 
RO is reasonably certain these records do 
not exist or further efforts would be 
futile.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

2.  The RO should contact the veteran and 
request that he verify whether he has 
been awarded SSA, Workers' Compensation, 
or disability retirement benefits as a 
result of any back or hip disorder.  If 
so, he should also be requested to 
provide a copy of any decision awarding 
such benefits.  Thereafter, the RO should 
contact the appropriate office and 
request legible copies of all medical 
evidence used in the award of the 
veteran's disability benefits.  Efforts 
to secure records in the possession of 
the U. S. Government must continue until 
the RO is reasonably certain these 
records do not exist or further efforts 
would be futile.  If the RO is unable to 
secure these records, then it must inform 
the veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

3.  The RO should review the claims file 
and determine if further development of 
the veteran's service medical records are 
warranted under the provisions of the 
Veterans Claims Assistance Act of 2000 § 
3, Pub. L. 106-475.  If so, then the NPRC 
or any other appropriate agency must be 
contacted to obtain these records.  If 
not, then the RO must provide detailed 
reasons and bases explaining why not for 
the record.  Efforts to secure any 
government record must continue until the 
RO is reasonably certain these records do 
not exist or further efforts would be 
futile.  If the RO is unable to secure 
these records, then it must inform the 
veteran of this circumstance in 
accordance with the itemized instructions 
of Paragraph 1.

4.  Thereafter, the veteran should be 
afforded the appropriate VA examination 
to determine the current nature and 
etiology of any demonstrated back 
disability or bilateral hip replacement 
residuals.  All indicated testing in this 
regard should be performed and the claims 
folder should be made available to the 
examiner for review.  Based on his/her 
review of the case, the examiner is 
requested to express an opinion as to 
whether it is at least as likely as not 
that any demonstrated back disability or 
bilateral hip replacement is the result 
of, or is chronically aggravated by, 
disease or injury in active service.  In 
addition, the examiner should 
specifically comment on whether there is 
any etiological relationship between the 
noted low back injury in April 1962 and 
any current back or hip disability.  A 
complete rationale for all opinions 
expressed must be provided.  The 
examination report should be typed.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the RO should again 
review the veteran's claims of 
entitlement to service connection for a 
back disability and bilateral hip 
replacement residuals.  If any benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case (SSOC).  This SSOC must specifically 
inform the veteran and his representative 
of the information, lay evidence, or 
medical evidence necessary to 
substantiate his claims.  See 38 U.S.C. 
§ 5103(a).  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

